Title: To Alexander Hamilton from Rufus King, 6[–10] August 1797
From: King, Rufus
To: Hamilton, Alexander


London Aug. 6 [–10] 1797
Dear sir
No satisfactory Opinion can yet be formed concerning the termination of the negotiations for Peace. Even those who are supposed to have the best information are without confidence—on the one Hand peace may be concluded sooner than any one thinks probable, on the other the negotiations at Lisle and montebello may be suddenly broken off, and France again engaged with austria as well as England. A great Struggle in which all Europe think themselves interested, exists between the two Councils and a majority of the Directory, for it is well understood that almost every question is decided in this latter Body by three against two. If the councils prevail, peace is believed to be more probable—if the war continues Denmark, and the neighbouring free Cities, Portugal, perhaps Switzerland, and even Greece as well as the whole of Italy will be revolutionized. I wish I could write to you with the same freedom as we could converse: how far the new order of things is to extend, which are still to be overturned, and who are to be spared, is a subject concerning which we may amuse ourselves with Conjectures; it would be a consolation, could we any where discover a mind of adequate foresight and authority, to influence, combine, and apply to their proper and legitimate uses, the dispositions, and the means, which unquestionably exist, to resist and baffle the monstruous Force, which overturns, and will continue to lay waste every Country against which it bends its energies—paradoxical as it may appear, the People are less wrong than their Governments, which every where seem to be destitute of both wisdom and courage. I cannot except even the Government of this Country, which possessing the command of the Resources of the Richest nation in Europe, with a clear and distinct view of the total insecurity of any compromise with their Enemy, still dismount and lower the national Spirit and Courage by fruitless and repeated Efforts to restore Peace. Men are mortal, and by a Law to which they are subject, can exist but for a limited time. Societies are exempt from this Law, and there is nothing in their nature that limits their improvement, or Duration; still the Analogy is but too strict, and we seem to be doomed to witness, if not to suffer in, the Dissolution of the present social organization.
Farewell, when I am able to give you a gayer prospect, I will write to you again.
Yours very sincerely
PS. 10 Aug. a very short time will ascertain who are to rule in Fr—the armies are loud and publish their sentiments with great Boldness—it wd. not be surprizing shd. they try their hands and give another Constitution to the imperishable Republic. The negotiations at Lisle are suspended in Effect (tho in form they continue) and will continue so till the Parties decide which shall govern.
